Title: Thomas Jefferson to Lemuel J. Alston, 25 February 1810
From: Jefferson, Thomas
To: Alston, Lemuel J.


          
            Sir
             
                     Monticello 
                     Feb. 25. 10
          
          Your favor of thehas been duly recieved; & it would have given me great pleasure to have been able to inform you that I possessed the Merino race of sheep, because I should then have certainly had the greater pleasure of furnishing you with them.    
		   I did possess a race of Spanish sheep which Robert Morris had recieved as Merinos. they had some valuable properties; but having sent the wool for examination to Philadelphia and Wilmington, it was there pronounced to be not Merino.
			 raising sheep myself only for the table & coarse
			 manufactures, I have substituted the Barbary sheep for those abovementioned.
			 the last I
			 possessed of the Spanish race I gave to mr Eppes of your house, and do not now possess a single one of them. If unable to gratify you in the particular wish you entertained, it still furnishes me an opportunity of expressing the high res esteem I felt for you during the term of our joint concern in the public service, and of assuring you of it’s continuance, with sentiments of great respect & consideration.
          Th:
              Jefferson.
         